Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) An engagement element for connecting…as in cl. 45

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A slot cutout in one or both of the front and rear thin layers, a slot cutout in the front, central, and rear thin layers, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42, 44-57, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural arrangement of the sought device are indefinitely defined.  Presently, the relative arrangement of the sample container within the device for the sought operative embodiment is indefinitely defined.  Claim 38 merely lists the sample container as an item included in the device (as in item (b)), and the functional recitation with respect to the shuttling motor for moving the platform between positions in which the sample container resides is not sufficient for definitively placing the sample container at a place on the platform as such recitation is only drawn to functional capabilities of the motor.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought method are indefinitely defined herein.  Notably, the step of “allowing…” provides for a passive possibility(ies) and does not set forth a clear, active step(s) to the sought methodology.  Does Applicant intend to claim steps of various actuations of the shuttling motor which actuations provide for each of the three shuttled positions?
Clarification is required.


Claim 41 recites the limitations “the temperature of the gap between the first and second heaters” and “the temperature of the gap between the third and fourth heaters.”  There is insufficient antecedent basis for this limitation in the claim.  Herein, the claims do not particularly define a temperature/temperature range provided by the first/second and third/fourth to their respective gaps therebetween.  Clarification is required.



Claims 45-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the assembled card.”  There is insufficient antecedent basis for this limitation in the claim.
Further, and related to the above limitation which lacks antecedent basis in the claims, it is noted that the claims themselves are indefinitely defined in terms of setting forth the structural arrangement of the sought sample container.
Examiner notes that throughout the claims there are many conditional, process recitations to the effect of “when X element is applied to Y…” and include narrative discussions that lend the structure of the sought sample container indefinitely defined in its metes and bounds.  As the claims are drawn to a device, Applicant should set forth the physical, multi-layered structure of the device as they exist in the desired multi-layered arrangement.
For purposes of Examination, Examiner will interpret the claims as best understood with regard to a multi-layered sample container.

Additionally, claim 46 recites the limitation "the entire front thin layer.”  There is insufficient antecedent basis for this limitation in the claim.  Applicant may recite the various dimensions/sides of the thin layer to establish its entirety.

With regard to claim 55, the metes and bounds of what sizing encompasses “not thin layers” are indefinitely defined.  Is it Applicant’s intention that any thickness greater than one millimeter is “not thick,” or is there a range or larger number that provides for “not thin?” 
 It also should be noted that such language of “not thin” is also problematic as it could read on layers that are extremely small and thereby are said to be “not thin” as they are construed to be classified differently (i.e. microscopic), wherein “not thin” does not necessitate layers that are only larger/thicker.  Clarification is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-42, 44, and 66 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ririe (US 2014/0038272), hereafter Ririe.
Ririe discloses thermal cycling systems and methods of use (abstract).  With regard to claim 38, Ririe disclose a platform constituted by subassembly 12 with bearings 34 and linear bearing 40, a sample container(s) 18, a detector 38 located on the platform, first and second heaters 25, 28 located on the platform in opposing orientations thereby creating a gap between the first and second heaters , third and fourth detectors 26, 27 located on the platform in opposing orientations thereby creating a gap between the third and fourth heaters, and a shuttling motor that physically moves (herein, functionally capable of as the claims are drawn to a device and do not actively require the processes to be carried out) the platform between positions in which the sample container resides (i) within the gap between the first and second heaters, (ii) within the gap between third and fourth heaters, and (iii) adjacent to the detector (stepper motors 29, 31, and 44 collectively constitute a shuttling motor for carrying out items i-iii) (pars. [0035-0039,0042,0046,0049,0059], figs. 5&6,for example).  With regard to claim 39, Ririe discloses a controller that directs the shuttling motor (as given by the processor which controls the actuators and stepper motors; pars. [0059,0064], for example).  Examiner further notes that if Applicant intends to impart positive patentable weight to the controller actively carrying out the process of directing the shuttling motor, Applicant should utilize “configured to” or “programmed to” language in lieu of the present “…that directs…” which provides a functional capability requirement alone (it is herein noted that Ririe discloses a processor which is configured and actively carrying out this directing of the shuttling motor).  With regard to claim 40, the detector is a fluorometer or image sensor (pars. [0035,0059], for example).  With regard to claim 41, Ririe discloses use of the above-discussed device of claim 38, comprising placing a sample in the sample container of the device, allowing the platform to be shuttled between positions in which the sample container resides: (i) within the gap between first and second heaters, (ii) within the gap between third and fourth heaters, (iii) adjacent to the detector, according to a predetermined cycle, and wherein the sample container is maintained at the gap between the first and second heaters for sufficient time to bring the sample to the temperature of the gap between the third and fourth heaters, and wherein a characteristic of the sample and/or sample container is obtained in the detector (and such as fluorescence intensity, as in cl. 42) (pars. [0013,0042,0046,0059,0067,0068], for example).  With regard to claim 44, Ririe discloses that the sample is cycled through the first and second heaters, the third and fourth heaters, and the detector for 10 or more cycles (herein up to 50 cycles for PCR amplification) (pars. [0013,0035,0060], fig. 7, for example).  With regard to claim 66, one or both of the heaters in a pair is movable, and wherein the heaters are configured to enclose upon the sample container when it enters the temperature zone and to release the sample container as it exits the temperature zone (pars. [0011-0013], for example).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-57, as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe in view of Cottingham (USPN 5,948,673) and Durand et al. (USPN 3,882,619), hereafter Durand, and Pankow (US 2008/0286150).
Ririe has been discussed above.
	Ririe does not disclose the sample container, as best understood in claims 45-57.
	Cottingham discloses a device or DNA amplification and assays (abstract).  Cottingham discloses a multi-layered sample container wherein each layer has a thickness of less than one millimeter, the multiple thin layers are adhered together to form a card comprising a sample container, wherein a central thin layer 42 comprises a sample containment cutout that forms a sample container when front 44 and rear 40 are applied to the central layer to form the assembled card, wherein the front thin layer 44 comprises a transparent window (by way of a transparent portion of the front adjacent to the sample container area; e.g. made of transparent CAB or TAC, as in cl. 36 wherein the entire front thin layer is transparent) that sits adjacent to the containment cutout (line 15, col. 9 – line 5, col. 10; lines 28-47, col. 11; col. 13, figs. 5-10, for example).  Cottingham further discloses application of the multi-layered sample container with a heated tray of a carrier and with a fluorometer (lines 29-67, col. 8, for example).  With regards to claims 49-52, Cottingham discloses a port cutout 26 in the front or rear thin film, a sealing strip 32 for sealing the port cutout and sealing the vent cutout as in cls. 50 and 52, and a port channel in the central layer wherein the port cutout and port channel align to form a port for adding liquid reagent, as well as a similar vent cutout 28 as in cl. 51 (lines 21-25, col. 5; col. 6 figs. 4-5, for example).  With regard to claim 53, Cottingham provides that each of the thin layers comprise identical peripheral cross-sections (figs.4&8, for example). 
	Durand discloses a sample tube device with clip means including lugs 235-238 providing slot cutouts for engaging with an instrument (abstract; columns 2-4, figures).
	Pankow discloses a sample card including absorbent and non-absorbent layers 104, 106 sandwiched between upper support layer 102 (thicker than the inner layers and “not thin” as claimed) providing access with cutouts and windows to the desired portions of the absorbent layer and lower support layer 108 (thicker than the inner layer and “not thin” as claimed) buttressing and securing layers 104/106 (pars. [0026-0033], figs. 1&2, for example).
	It would have been obvious to one of ordinary skill in the art to provide the sample container as claimed herein and as taught by Cottingham and Durand in order to provide a form to the sample container which is likewise suitable in DNA amplification and fluorescence assays therewith as also provided in Cottingham and wherein such a thin, multi-layered sample container provides for increased throughput with a multitude of sample/reaction wells in a compact space while also affording a secure and reliable mounting to the heating/detecting instrument by way of slot cutouts in any or all of the front, rear, and central thin layers.
	Examiner maintains that Durand provides slots in front, central, and rear portions as such engagement portions preside through and around the device.  However, if the device of Durand is not taken to include the slot in the front, central and rear areas, than such a modification would have been an obvious engineering design choice to one of ordinary skill in the art in order to provide securement in all portions of the container so as to provide further stability to the container when it is mounted/connected to the analytical/processing instrument, and wherein such modification is said to be an obvious engineering design choice for the reasons discussed above absent a showing of a criticality or unexpected results arising otherwise.
	Further, as in Pankow it would have been obvious to one of ordinary skill in the art to provide such support layers as in claims 55-57 in order to provide a buttressed arrangement which securably confines the card to both protect and encase the assay elements while maintaining access to the necessary windows/ports for sample/reagent application and visualization.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798